Citation Nr: 0218236	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  98-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

2.  Entitlement to an effective date earlier than March 
11, 1996, for the grant of a 100 percent rating for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA), that denied service connection 
for HIV.  This appeal also arises from a September 1999 
rating decision that granted a 100 percent evaluation for 
post-traumatic stress disorder, effective March 11, 1996.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to 
substantiate the claim.

2.  The evidence shows that the veteran's HIV infection 
was the result of his intravenous drug abuse which was the 
result of his service-connected post-traumatic stress 
disorder.

3.  A VA outpatient treatment record dated October 15, 
1992, shows that the veteran was unemployable by reason of 
PTSD.


CONCLUSIONS OF LAW

1.  HIV is the result of the veteran's service-connected 
post-traumatic stress disorder.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2002).

2.  The criteria for entitlement to a 100 percent rating 
for post-traumatic stress disorder were met effective 
October 15, 1992.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 
284-86 (2001) (holding all sections of VCAA are 
retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the 
VCAA were met where the appellant was fully notified and 
aware of the type of evidence required to substantiate the 
claim and that no additional assistance would aid in 
further developing the claim.  Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).  When there is extensive 
factual development in a case, and there is no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating the claim, VCAA does not 
apply.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are 
pertinent to the claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary 
to substantiate the claim, by means of the statement of 
the case, the supplemental statements of the case, the 
letters from VA, and the RO decisions issued regarding the 
claim.  In the statements of the case and letters, the RO 
has informed the appellant of the evidence needed to 
substantiate the claim and of what evidence the appellant 
was responsible for obtaining.  The Board finds that VA 
has met its obligations to notify the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this case, the veteran stated in an October 2002 letter 
that he has no further evidence to submit.  The claim for 
service connection for HIV is being granted, thus the 
Board finds that the veteran is not prejudiced by the 
Board considering that claim.  The claim for an earlier 
effective date turns upon past evidence already acquired 
and of record in the claims folder and the Board finds 
that there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim.

Therefore, the Board finds that the statutory and 
regulatory requirements with regard to notice and 
development of the claim have been satisfied.  VA has 
obtained all evidence that the appellant has indicated is 
pertinent to the claim and has satisfied the duty to 
assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The regulations as they apply to this 
case were not meant to confer any rights in addition to 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).


I.  Entitlement to service connection for human 
immunodeficiency virus (HIV).

Service connection may be established for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303, 3.304.  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310.

A September 2002 VA examination found that the veteran's 
history of intravenous drug abuse was likely caused by his 
post-traumatic stress disorder.  The examiner felt that it 
was at least as likely as not to be the case.  The 
examiner rendered this opinion "with a high degree of 
confidence" and felt that the relationship was direct and 
clear.  The veteran also acquired HIV and the medical 
evidence shows that his HIV is secondary to his 
intravenous drug abuse.

Although the provisions of 38 U.S.C.A. § 1110 preclude 
service-connection for disease or disability resulting 
from drug or alcohol abuse, service connection is 
available when drug or alcohol abuse disability results 
from a service-connected condition such as PTSD.  Allen v. 
Principi, 237 F.3d 1368, 1378 (Fed. Cir. 2001).  If 
follows that service connection is available for 
additional disability resulting from service-connected 
alcohol or drug abuse.

The evidence shows that the veteran has HIV, which is 
proximately due to or the result of intravenous drug 
abuse, which is the result of the veteran's service-
connected post-traumatic stress disorder.

Accordingly, the Board finds that the veteran's HIV is the 
result of his service-connected post-traumatic stress 
disorder and service connection for HIV is granted.  
38 U.S.C.A. §§ 1110, 1153, 5103A; 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310.

II.  Entitlement to an effective date earlier than March 
11, 1996, for the grant of a 100 percent rating for post-
traumatic stress disorder.

The veteran established service connection for post-
traumatic stress disorder by means of an October 1986 
Board decision.  A June 1992 Board decision continued a 50 
percent rating for post-traumatic stress disorder.  This 
decision was not appealed and it became final.  
38 U.S.C.A. § 7104.  The effective date of the 100 percent 
evaluation cannot be prior to that decision.  Lalonde v. 
West, 12 Vet. App. 377 (1999).

The veteran, through his representative sought an 
increased rating for post-traumatic stress disorder in May 
1993.  An October 1993 rating decision continued a 50 
percent rating for post-traumatic stress disorder.  The 
veteran perfected an appeal of that decision.  An October 
1994 rating decision continued a 50 percent rating for 
post-traumatic stress disorder.  A May 1995 rating 
decision granted a temporary total rating based on 
hospitalization for post-traumatic stress disorder from 
December 7, 1993, to January 31, 1994.  A September 1996 
rating decision granted a 100 percent rating for post-
traumatic stress disorder, effective March 11, 1996.  The 
veteran perfected an appeal on the issue of entitlement to 
an effective date earlier than March 11, 1996, for the 
grant of that 100 percent rating for post-traumatic stress 
disorder.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the 
claim or the date entitlement arose, whichever is the 
later.  38 C.F.R. § 3.400.

For increases in disability compensation, the effective 
date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within one year from such 
date otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2).

During the period prior to March 11, 1996, the severity of 
post-traumatic stress disorder was ascertained, for VA 
rating purposes, by application of the criteria set forth 
in Diagnostic Code 9411 of the VA Schedule for Rating 
Disabilities.  38 C.F.R. Part 4, § 4.132 (1996).  

Under those criteria, a 100 percent rating is warranted 
when the attitudes of all contacts except the most 
intimate were so adversely affected as to result in 
virtual isolation in the community, or where there were 
totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior, or when the veteran was 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

VA medical records from June 1992 to December 1992 show 
that the veteran complained of flashbacks and nightmares.  
He had occasional suicidal ideation.  A June 1992 report 
shows that the veteran was not particularly depressed or 
anxious.

An October 15, 1992 VA outpatient treatment report shows 
that the veteran complained of suicidal ideation and was 
assigned a global assessment of function (GAF) score of 
40.  This score is indicative of a person that is 
incapable of keeping a job.  American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (3rd ed.) (1987) (DSM III); 38 C.F.R. 
§ 4.125 (1996).

The veteran was hospitalized from December 7, 1993, to 
January 7, 1994.  He received a temporary total rating for 
the period of that hospitalization.  When first admitted, 
the veteran had suicidal ideation, without a plan, and 
felt depressed all the time, with flashbacks.  The veteran 
was noted to have improved during his hospitalization.  At 
the end of that hospitalization the veteran was discharged 
without suicidal ideation and his affect and mood were 
appropriate.

A June 1994 VA mental disorders examination shows that the 
veteran complained of flashbacks, nightmares, suicidal 
thoughts, and sleeping problems.  He was also depressed 
because he was HIV positive.  The veteran had been 
hospitalized in January 1994 and in 1992.  He had not been 
employed since 1984.  He left that employment due to drug 
abuse, alcohol abuse, and post-traumatic stress disorder 
symptomatology.  Mental status examination found that he 
did not appear depressed or anxious.  Affect was "okay" 
and coherent.  He was oriented in all three spheres.  He 
had suicidal ideation with no intent.  His insight and 
judgment were adequate.  The examiner provided a global 
assessment of functioning of 50 and diagnosed post-
traumatic stress disorder.

The veteran was again hospitalized from March 11, 1996, to 
April 30, 1996, with complaints of increasing nightmares 
resulting in poor sleep as well as increasing depression 
with suicidal ideation without intent or plan.  A June 11, 
1996, VA post-traumatic stress disorder examination found 
that the veteran was unemployable due to his severe 
symptoms of post-traumatic stress disorder.

The June 1996 VA examination, based upon that interview 
and the veteran's recent psychiatric hospitalization, 
found that the veteran was unemployable as a result of his 
post-traumatic stress disorder.

All treatment and examination records subsequent to 
October 15, 1992 show that the veteran was given GAF 
scores indicative of an inability to maintain employment, 
and that examiners explicitly found him unemployable due 
to PTSD.  Some of these records suggest that he was 
unemployable due to a combination of PTSD and drug and 
alcohol abuse.  However, the substance abuse was found to 
be attributable to PTSD.  The record further shows that 
the veteran was unemployed during this period.  In sum all 
records since October 15, 1992 support a finding that the 
veteran was demonstrably unable to obtain or retain 
employment.  

The October 15, 1992 treatment record can be viewed as an 
informal claim.  38 C.F.R. § 3.157(b)(1) (2002).  In the 
alternative the May 1993 statement from the veteran's 
representative can be viewed as the informal claim.  In 
any event the October 15 record represents the point at 
which it was factually ascertainable that the veteran was 
unable to obtain or retain employment by reason of PTSD.  
Since the October 15 record occurred within one year of 
the May 1993 claim, an October 15, 1992 effective date is 
warranted for the grant of the 100 percent evaluation for 
PTSD.  38 C.F.R. § 3.400(o).

There is evidence that the veteran was unemployed as early 
as 1984 or 1985.  As mentioned earlier, the Board's final 
June 1992 decision would preclude an effective date prior 
to the date of that decision.  The treatment record dated 
between the time of the Board's June 1992 decision and 
October 15, 1992 did not show that PTSD caused the veteran 
to be unemployed.  These records also failed to reveal any 
increase in disability, and therefore, could not be viewed 
as informal claims for increase.  Even if records prior to 
June 1992, could be read as showing that the veteran was 
unemployed due to PTSD, those records related to a period 
more than one year prior to the October 15, 1992 treatment 
record and informal claim.  Thus, the effective date could 
be no earlier than October 15, 1992.  


ORDER

Entitlement to service connection for HIV is granted.

An effective date of October 15, 1992, for the grant of a 
100 percent rating for post-traumatic stress disorder is 
granted.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

